                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 FRANCISCO ROMERO, R#51352                        )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 18ícv–02044íNJR
                                                  )
 SALVADOR GODINEZ, et. al.,                       )
                                                  )
                Defendants.                       )


                             JUDGMENT IN A CIVIL ACTION

 ROSENSTENGEL, District Judge:

       This action came before the Court, District Judge Nancy J. Rosenstengel, and the following

decision was reached:

       JUDGMENT IS HEREBY ENTERED AGAINST Plaintiff and IN FAVOR OF

Defendants. Plaintiff shall recover nothing, and the action is DISMISSED with prejudice, the

parties to bear their own costs. This dismissal shall count as a “strike” under 28 U.S.C. § 1915(g).

       DATED: February 26, 2019

                                              MARGARET M. ROBERTIE,
                                              Clerk of Court


                                              By: s/ Tanya Kelley
                                                     Deputy Clerk



APPROVED: _________________________
          NANCY J. ROSENSTENGEL
          United States District Judge
